Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-42 are pending in the application. Claims 20-42 are rejected. 

Response to Amendment / Argument
On pages 23 and 24 of the response filed November 19th, 2021, Applicant addresses the rejection of claims under 35 USC 102(a)(2) over WO 2019/131794 (WO ‘794). Applicant states: “The Applicant has submitted certified translations of JP2017-252178 and JP2017-252179 with this response.” The Examiner has reviewed the translation of JP2017-252179 and agrees that it provides support for instant claims 20-38 and 41 and therefore these claims have an earliest effective filing date of December 27th, 2017. The Examiner further agrees that the priority document of WO ‘794 does not support the subject matter needed to anticipate or render obvious the subject matter of instant claims 39, 40 and 42.
The rejection of claims over Zhang et al. is withdrawn in view of the priority document where Zhang et al. only teach compounds relevant to claims 20-38 and 41, which have an earliest effective filing date before the prior art date. 
On pages 27 and 28 of the response, Applicant traverses the provisional double patenting rejection over claims in 16/958,057. Applicant asserts “the present method recite selecting a different subject to treat a different disease…”. Applicant further states on page 27 that the claims of the copending case are drawn to methods of treating cancer. This argument is not found persuasive since a patient in need of treatment of cancer would also be in need of “inhibiting cell proliferation” and Applicant discloses that the 
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. JP2017-252179, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.


    PNG
    media_image1.png
    164
    291
    media_image1.png
    Greyscale
.
Instant claims 39, 40 and 42 encompass embodiments where J2 is CH, which does not overlap with even the broadest disclosure of the priority document. For this reason, the earliest effective filing date of claims 39, 40 and 42 is December 26th, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1011419-04-7, which entered STN on April 1st, 2008.
CAS Registry No. 1011419-04-7, is drawn to 2-[3-(4-fluorophenyl)-1H-pyrazol-4-yl]-2,3-dihydro-4(1H)-quinazolinone, which has the following structure:

    PNG
    media_image2.png
    426
    387
    media_image2.png
    Greyscale

The compound is embraced by Formula (Ia) where r is 0, s is 1, R102 is halogen, J2 is N, J1 is CH and R103 is hydrogen.

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1186616-13-6, which entered STN on September 30th, 2009.
CAS Registry No. 1186616-13-6, is drawn to 2,3-dihydro-2-[3-(4-methylphenyl)-1H-pyrazol-4-yl]-4(1H)-quinazolinone, which has the following structure:

    PNG
    media_image3.png
    420
    388
    media_image3.png
    Greyscale
.
The compound is embraced by Formula (Ia) where r is 0, s is 1, R102 is C1 alkyl, J2 is N, J1 is CH and R103 is hydrogen.

Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1311504-77-4, which entered STN on July 6th, 2011.
CAS Registry No. 1311504-77-4, is drawn to 2,3-dihydro-2-[3-(3-methoxyphenyl)-1H-pyrazol-4-yl]-4(1H)-quinazolinone, which has the following structure:

    PNG
    media_image4.png
    401
    393
    media_image4.png
    Greyscale
.
The compound is embraced by Formula (Ia) where r is 0, s is 1, R102 is OR113 where R113 alkyl, J2 is N, J1 is CH and R103 is hydrogen.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 8, 10 and 12 of copending Application No. 16/958,057 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending case recite methods of treating cancer by administering a compound of formula (11) to a subject (claim 6):

    PNG
    media_image5.png
    345
    643
    media_image5.png
    Greyscale
.
Regarding the limitation of composition of instant claims 20 and 40, a person having ordinary skill in the art would have been motivated to use an excipient for ease of administration. Regarding instant claims 26, 27, 32-38 and 42, these claims would appear to either be reciting inherent properties of the compounds as inhibitors or features of the subjects being treated since claim 8 of the patent recites colorectal cancer that would be embraced by instant claims 27 and 38. The structural limitations of instant claims 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 39, 40, 41 and 42 would be permutations of the options for the variables recited in claim 6 of the copending case.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626